DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the processor is configured to control . . . in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Regarding claim 15, line 3, the claim recites the processor is configured to . . . .  However, the claim only recites a single means to control the wireless device.  Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moosavi et al. (US 2021/0235340 A1), hereinafter referred to as D1.
Regarding claims 1, 10, and 15, D1 discloses a measurement configuration for unlicensed operations, which comprises:
configuring multiple uplink (UL) carriers for a cell (Note, the Examiner interprets the claim as equivalent to the prior art’s measurement of congestion on different cells per the UE’s failed attempts to LBT for uplink transmissions for a particular channel in a particular cell and initiating handover/cell/beam reselection based upon the determined congestion the particular channel.  Referring to Figures 1, 2, and 6, multiple uplink physical channel are configured and utilized for communication with the source and target nodes.  See paragraphs 0012, 0016, and 0089-0092.); 
acquiring information on congestion of at least one of the multiple UL carriers (Referring to Figures 1, 2, and 6, the congestion parameter and/or metric can be based on the ratio of how many times the UE has failed LBT for its uplink transmission, even if it was ultimately successful.  See paragraphs 0103-0105.); and
selecting one UL carrier among the multiple UL carriers based on the acquired information on congestion (Referring to Figures 1, 2, and 6, The UE can report the congestion metric and/or parameter together with any other quality-related metrics, such as RSRP, RSRQ, etc. The measurement report containing such information can be sent and/or used for any purpose, including initiating handover or cell/beam reselection (selecting one UL carrier among the multiple UL carriers based on the acquired information on congestion).  See paragraphs 0109-0111.)
wherein the multiple UL carriers are configured on unlicensed band (Referring to Figures 1, 2, and 6, operating in the unlicensed band for uplink and downlink channels.  See paragraphs -0089-0092.)
	
Regarding claims 3 and 12, D1 discloses wherein the multiple UL carriers are configured on the cell with one downlink (DL) carrier (Referring to Figures 1, 2, and 6, multiple uplink and downlink physical channels are configured and utilized for communication with the source and target nodes.  See paragraphs 0057 and 0076.)
	
Regarding claims 4 and 13, D1 discloses wherein the information on congestion is acquired by carrier sensing (Referring to Figures 1, 2, and 6, the congestion parameter and/or metric can be based on the ratio of how many times the UE has failed LBT (carrier sensing) for its uplink transmission, even if it was ultimately successful.  See paragraphs 0103-0105.)

	Regarding claims 5 and 14, D1 discloses wherein the information on congestion informs whether the at least one of the multiple UL carriers is busy or free (Referring to Figures 1, 2, and 6, the congestion parameter and/or metric can be based on the ratio of how many times the UE has failed LBT for its uplink transmission (determines whether the one UL carrier is busy or free), even if it was ultimately successful.  See paragraphs 0103-0105.)

	Regarding claim 6, D1 discloses wherein the information on congestion informs congestion level of the at least one of the multiple UL carriers (Referring to Figures 1, 2, and 6, the congestion parameter and/or metric (congestion level) can be based on the ratio of how many 

	Regarding claim 7, D1 discloses receiving a threshold value for the selecting one UL carrier, wherein the selecting one UL carrier includes comparing the threshold value and the congestion level (Referring to Figures 1, 2, and 6, For another target cell, said cell B, which is a cell operating in unlicensed band, the source network node configures the UE to measure the congestion of the target cell, where some exemplary congestion metrics are discussed below. The thresholds can be different depending on which action the UE should take, e.g., when the UE should trigger measurement reports to the network node, trigger a handover, or perform cell (re)selection (threshold value for selecting one UL carrier). In the case of measurement reporting, the thresholds can be configured via dedicated RRC configuration signaling or via broadcast (e.g., system information block, SIB). On the other hand, in the case of handover, such thresholds can be signaled as part of the "conditional HO command" and used by the UE to determine whether to trigger the handover procedure towards the potential target cells whose measurements fulfill the configured thresholds (comparing the threshold value and the congestion level). In the case of cell reselection, the thresholds can be provided via dedicated signaling and/or broadcast.  See paragraph 0092.)

	Regarding claim 8, D1 discloses performing UL transmission on the selected one UL carrier via random access procedure (Referring to Figures 1, 2, and 6, additional random sensing time (random access procedure) helps avoid potential collisions, which may happen 

	Regarding claim 9, D1 discloses wherein the UE communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the UE (Referring to Figures 1, 2, and 6, UE communicates with a mobile network).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Touag et al. (US 2013/0165134 A1) – dynamically assign and reassign the frequency of operation of a node operating in a wireless communication network.
Kubota et al. (US 2019/0268824 A1) – access control in connected, idle and inactive state in a wireless network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094.  The examiner can normally be reached on Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462